Citation Nr: 1404120	
Decision Date: 01/30/14    Archive Date: 02/10/14

DOCKET NO.  10-10 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for lateral epicondylitis with mild degenerative joint disease of the left elbow, to include as secondary to the service-connected degenerative joint disease of the proximal interphalangeal joint (PIP) of the right hand.

2.  Entitlement to service connection for vertigo (claimed as Meniere's disease), to include as secondary to the service-connected tinnitus and service-connected left ear hearing loss.

3.  Entitlement to a compensable disability rating for the left ear hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1973 to April 1975.

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from December 2008 and April 2011 rating decisions of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which denied the benefits sought on appeal.  The Veteran then perfected timely appeals of these issues.

In March 2010, VA received the Veteran's Substantive Appeal concerning the denial of his claim of entitlement to service connection for a right knee disorder.  However, a subsequent December 2010 rating decision granted that claim.  The Veteran did not appeal either the initial disability rating or effective date assigned.  Therefore, that claim has been resolved, and is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement (NOD) must thereafter be timely filed to initiate appellate review of the claim concerning "downstream" issues, such as the compensation level assigned for the disability and the effective date); see, too, 38 C.F.R. § 20.200 (2013).

In August 2012, the Veteran was afforded his requested Board hearing before the undersigned Veterans Law Judge at the local RO (Travel Board hearing).  A copy of the hearing transcript has been associated with the claims file.  
The RO certified this appeal to the Board in June 2012.  Subsequently, additional evidence was added to the record.  However, the Veteran's representative waived the Veteran's right to have the RO initially consider this evidence in a statement dated in November 2013.  38 C.F.R. §§ 20.800, 20.1304 (2013).

The Veteran's paperless claims files were also reviewed and considered in preparing this remand, along with his paper claims file. 

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities has been raised by the record in a February 2012 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  It is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the claims can be properly adjudicated.   

Initially, at his Board hearing, the Veteran testified that he would be seeking physical therapy treatment by Dr. S. at the VA Medical Center (VAMC) in Lexington, Kentucky, in September 2012 for his left elbow disorder.  The Veteran also reported prior treatment with Dr. S.  To date, these records are not in the claims file.  Additionally, at the November 2011 VA audiological examination, the examiner referred to a May 2011 VAMC audiogram.  This audiogram is also not of record.  Further, the most recent outpatient treatment records from the VAMC in Lexington, Kentucky, are dated from May 2013.  On remand, all pertinent VA treatment records since this date, as well as the September 2012 physical therapy record and the May 2011 audiogram, should be obtained and added to the claims file.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1) (West 2002); Loving v. Nicholson, 19 Vet. App. 96, 101-03 (2005).  

Second, at his Board hearing, the Veteran testified that he would be seeking private ear, nose, and throat (ENT) treatment from Dr. R.J. at U.K. in September 2012.  The Veteran's recent VA treatment records document that the Veteran was referred to this private physician.  To date, these records are not in the claims file.  On remand, these records must be obtained and added to the claims file.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1).  

Third, regarding the service connection claims, the Board finds that VA addendum medical opinions are needed before the claims can be decided on the merits.  The Veteran was afforded VA examinations and medical opinions in November 2008 and November 2011 for his left elbow and vertigo claims, respectively.  The examiners provided negative nexus opinions regarding secondary service connection.  However, the Board finds these VA medical opinions to be inadequate because the examiners did not address the aggravation aspect of secondary service connection.  38 C.F.R. § 3.310 (2013); Allen v. Brown, 7 Vet. App. 439, 449 (1995).  Additionally, the November 2011 VA examiner did not address whether the Veteran's vertigo was caused by or aggravated by his service-connected tinnitus.  The examiner only addressed the service-connected left ear hearing loss.  At his Board hearing, the Veteran argued that his current vertigo was related to his tinnitus and/or his left ear hearing loss.  The Veteran asserts that his vertigo and left elbow disorder were caused by or aggravated by his service-connected disabilities.  Therefore, these VA medical opinions are essential to the Veteran's service connection claims and must be obtained.  Further, a VA medical opinion on the issue of direct service connection (i.e., whether the Veteran's current vertigo was incurred in or related to his active military service) has not been obtained.  38 C.F.R. § 3.303 (2013).  At his Board hearing, the Veteran testified that his vertigo may also be related to his active military service.  To date, the Veteran has not been afforded a VA medical opinion on direct service connection.  The Board finds that a VA medical opinion on the issue of direct service connection is also necessary to the claim.  See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2013).  

Finally, the Veteran's last VA examination to assess the current severity of his service-connected left ear hearing loss was in November 2011.  At this examination, the VA examiner did not perform an audiogram on the Veteran.  Additionally, in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in the final report of the evaluation.  The November 2011 VA examination did not address the functional effects the Veteran experiences as a result of his left ear hearing loss - including, for example, in his day-to-day activity.  The November 2011 VA examination is also over two years old.  Thus, the Board finds that a new VA audiological examination is required to assess the current level of severity of the Veteran's service-connected left ear hearing loss.  VAOPGCPREC 11-95 (April 7, 1995); Green v. Derwinski, 1 Vet. App. 121 (1991).

The Veteran is hereby notified that it is his responsibility to report for any examination scheduled and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all pertinent VA outpatient treatment records from the Lexington, Kentucky, VAMC since May 2013 that have not been secured for inclusion in the record.  Additionally, obtain the May 2011 audiogram and all physical therapy records from Dr. S., to include a September 2012 physical therapy record, from the Lexington, Kentucky VAMC.

All attempts to secure this evidence must be documented in the claims file.  If such records are unavailable, the claims file should be clearly documented to that effect, and the Veteran must be notified of any inability to obtain these records in accordance with 38 C.F.R. § 3.159(e).

2.  Obtain and update all private treatment records currently contained in the claims file.  Specifically, obtain all ENT records from Dr. R.J. at U.K.

If such records are unavailable, the claims file should be clearly documented to that effect, and the Veteran must be notified of any inability to obtain these records in accordance with 38 C.F.R. § 3.159(e).

3.  After obtaining the above records, schedule the Veteran for a VA audiological.  The examiner should thoroughly review the Veteran's VA claims file, to include his service treatment records (STRs), as well as a complete copy of this Remand in conjunction with the examination.  The VA examiner should note that this action has been accomplished in the VA examination report.

Regarding the service-connected left ear hearing loss, ask the examiner to discuss all findings in terms of the diagnostic codes, particularly Diagnostic Code 6100.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  In addition to objective test results, the examiner should fully describe the functional effects caused by the left ear hearing loss in the Veteran's day-to-day activities.  
Regarding the Veteran's current vertigo, the examiner is requested to specifically address the following:
	
a) Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's currently diagnosed vertigo had its onset in or is otherwise related to his active military service?

b) Is it at least as likely as not that the Veteran's currently diagnosed vertigo is caused by or due to his service-connected tinnitus and/or hearing loss?  

c) Is it at least as likely as not that the Veteran's currently diagnosed vertigo is aggravated (made permanently worse beyond the natural progression of the disease) by his service-connected left ear hearing loss?  

d) Is it at least as likely as not that the Veteran's currently diagnosed vertigo is aggravated (made permanently worse beyond the natural progression of the disease) by his service-connected tinnitus?  

Of note, the Veteran is competent to report his in-service symptoms and his post-service symptoms regarding vertigo.  Therefore, in forming his or her opinion, the VA examiner must ask the Veteran about his symptoms during his active military service and since his active military service.  The examiner must also comment upon and consider these lay statements in forming his or her medical opinion.  

4.  After obtaining the above records, the AOJ shall ask the November 2008 VA examiner to provide an addendum opinion, or if the VA examiner determines that it is necessary, schedule the Veteran for an appropriate VA joints examination to ascertain the etiology of his currently diagnosed lateral epicondylitis with mild degenerative joint disease of the left elbow.

The VA examiner should thoroughly review the Veteran's VA claims file, as well as a complete copy of this Remand in conjunction with the examination.  The VA examiner should note that this action has been accomplished in the VA examination report.  The VA examiner is requested to specifically address the following:
	
Is it at least as likely as not that the Veteran's currently diagnosed lateral epicondylitis with mild degenerative joint disease of the left elbow is aggravated (made permanently worse beyond the natural progression of the disease) by his service-connected degenerative joint disease of the PIP of the right hand?

Of note, the Veteran is competent to report his symptoms.  Therefore, in forming his or her opinion, the VA examiner must ask the Veteran about his symptoms.  The examiner must also comment upon and consider these lay statements in forming his or her medical opinion.  

5.  After the above actions have been completed, readjudicate the Veteran's claims.  If the claims remain denied, issue to the Veteran and his representative a Supplemental Statement of the Case (SSOC).  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2013).



_________________________________________________
C. CRAWFORD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



